United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1919
Issued: April 6, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 21, 2009 appellant filed a timely appeal from a June 9, 2009 nonmerit decision of
the Office of Workers’ Compensation Programs denying reconsideration of an April 10, 2009
merit decision that denied his claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether appellant established he sustained an injury in the
performance of duty causally related to his employment; and (2) whether the Office properly
denied appellant’s request for further review of the merits of his case under 5 U.S.C. § 8128.
FACTUAL HISTORY
On January 13, 2009 appellant, a 42-year-old postal employee, filed an occupational
disease claim (Form CA-2) for chronic lumbar strain that he attributed to repetitive bending
motions required to perform his employment duties. He first became aware of his condition
“years ago.” On January 6, 2009 appellant realized his condition was caused by his employment.

In a January 6, 2009 note, appellant relates that he has chronic back pain which he
attributes to a prior employment injury that occurred “years ago.” He noted that, on January 6,
2009, while working, he felt his lower back stiffening and that it was more difficult for him to
bend and sweep the lower levels of the delivery bar code sorter machine.
Appellant submitted notes, dated January 8 and 19, 2009, both of which contained
illegible signatures and provided work restrictions. The January 8, 2009 note diagnosed lumbar
strain.
Appellant submitted a January 13, 2009 accident report disclosing that on January 1,
2009, while “bending down on a DBCS machine,” appellant strained his back.
By decision dated April 10, 2009, the Office denied the claim, finding that the evidence
of record did not demonstrate that the claimed medical condition was causally related to the
established employment factors.
On May 29, 2009 appellant requested reconsideration. On June 3, 2009 he submitted a
February 12, 2009 report, from Dr. Clifford Katz, a Board-certified diagnostic radiologist, who
Dr. Katz reported that a magnetic resonance imaging (MRI) scan of appellant’s lumbar spine
revealed broad-based disc protrusion at the L5-S1 level as well as a T2 hyperintense lesion in the
right lobe of appellant’s liver and a 1.2 cm lesion in appellant’s left kidney.
By decision dated June 9, 2009, the Office denied the request for reconsideration.1
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of proof to establish the essential elements of his claim by the weight of the evidence,3
including that he sustained an injury in the performance of duty and that any specific condition
or disability for work for which he claims compensation is causally related to that employment
injury.4 As part of his burden, the employee must submit rationalized medical opinion evidence
based on a complete factual and medical background showing causal relationship.5 The weight
of medical evidence is determined by its reliability, its probative value, its convincing quality,

1

The Board notes that additional evidence was submitted to the record after June 9, 2009. The Board’s
jurisdiction is limited to review of evidence that was before the Office at the time of its final decision. 20 C.F.R.
§ 501.2(c)(1).
2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
58 (1968).
4

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143,
1145 (1989).
5

G.T., supra note 4; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

2

the care of the analysis manifested and the medical rationale expressed in support of the
physician’s opinion.6
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.8
ANALYSIS -- ISSUE 1
Appellant identified the bending motions he performs over a DBCS machine as
employment factors he considers responsible for his condition. His burden is to establish that the
alleged medical condition is causally related to the identified employment factors. Causal
relationship is a medical issue that can only be proven by probative rationalized medical opinion
evidence and, consequently, appellant’s lay opinion is not relevant because lay individuals are
not competent to render a medical opinion.9 Appellant has not submitted sufficient rationalized
medical evidence and, accordingly, has not established he sustained an injury in the performance
of duty casually related to his employment.
The January 8 and 19, 2009 notes containing illegible signatures do not constitute
probative medical evidence as they lack any indication that they were completed by a
physician.10
Appellant has failed to submit rationalized medical evidence establishing his claim and,
therefore, the Board finds appellant has not established he sustained an injury in the performance
of duty causally related to his employment.
6

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

7

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

8

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
9

Gloria J. McPherson, 51 ECAB 441 (2000).

10

See D.D., 57 ECAB 734 (2006); Merton J. Sills, 39 ECAB 572, 575 (1988).

3

LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the
Act, the Office’s regulations provide that the evidence or argument submitted by a claimant
must: (1) show that the Office erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by the Office; or (3) constitute
relevant and pertinent new evidence not previously considered by the Office.12 To be entitled to
a merit review of an Office decision denying or terminating a benefit, a claimant also must file
his or her application for review within one year of the date of that decision.13 When a claimant
fails to meet one of the above standards, the Office will deny the application for reconsideration
without reopening the case for review on the merits.14
11

ANALYSIS -- ISSUE 2
Appellant’s May 29, 2009 reconsideration request did not demonstrate that the Office
erroneously applied or interpreted a specific point of law nor did it advance a new relevant legal
argument not previously considered by the Office. Thus, appellant was not entitled to
reconsideration based on the first two enumerated grounds.
Appellant also did not satisfy the third enumerated ground, submission of new relevant
and pertinent evidence not previously considered by the Office. The relevant issue underlying
appellant’s claim is causal relationship. As noted earlier, causal relationship is a medical issue
that can only be proven through production of probative rationalized medical opinion evidence.
The February 13, 2009 MRI scan report, which diagnosed a broad-based disc protrusion at the
L5-S1 level as well as a T2 hyperintense lesion in the right lobe of appellant’s liver and a 1.2 cm
lesion in appellant’s left kidney, is not relevant or pertinent to the issue underlying appellant’s
claim because it lacks a rationalized opinion explaining how the identified employment factors
caused the conditions diagnosed. Thus this evidence, though “new,” is not relevant and pertinent
evidence not previously considered by the Office.
Because appellant has not satisfied any of the above mentioned criteria, the Board finds
that the Office properly refused to reopen his case for further review of the merits of his claim
CONCLUSION
The Board finds appellant has not established that he sustained an injury in the
performance of duty causally related to his employment. The Board further finds that the Office
properly refused to reopen appellant’s claim for further review of the merits pursuant to 5 U.S.C.
§ 8128(a).
11

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
12

20 C.F.R. § 10.606(b)(2).

13

Id. at § 10.607(a).

14

Id. at § 10.608(b).

4

ORDER
IT IS HEREBY ORDERED THAT the June 9 and April 10, 2009 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: April 6, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

